Citation Nr: 1133660	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-14 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder to include paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from January 1970 to March 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a 
November 2006 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) whereby the RO denied service connection for schizophrenia.  In December 2006, the Veteran submitted a NOD with the November 2006 rating decision.  In April 2008, the RO issued a SOC to the Veteran.  In May 2008, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of service connection for schizophrenia.  In May 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  The transcript of the hearing has been incorporated into the record.  

The Board observes that an April 1994 Board decision denied service connection for an acquired psychiatric disorder to include a generalized anxiety disorder.  In his June 2006 claim, the Veteran sought service connection for paranoid schizophrenia.  As the Veteran's June 2006 claim is based upon a "distinctly diagnosed" psychiatric disorder other than a generalized anxiety disorder, the Board construes it to be a new claim rather than an application to reopen his prior claim for service connection and has accordingly framed the issues on appeal.  Velez v. Shinseki, 23 Vet. App. 199, 203-204 (2009); see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In a February 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  In February 2005, the Veteran submitted a notice of disagreement (NOD).  In May 2005, the RO issued a statement of the case (SOC) to the Veteran.  In May 2005, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of his application to reopen his claim of entitlement to service connection for PTSD.  In June 2006, the Veteran withdrew his appeal from the denial of his application to reopen his claim of entitlement to service connection for PTSD.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder to include paranoid schizophrenia.  

The Veteran asserts that service connection for chronic paranoid schizophrenia is warranted as he was initially treated for psychiatric symptoms during active service.  He contends that his inservice symptomatology was the initial manifestation of his chronic paranoid schizophrenia.  

An October 1991 letter from Disability Determination Services indicates that the Veteran had "applied for disability benefits under the Social Security Act."  Documentation of the Veteran's Social Security Administration (SSA) claim; award of disability benefits, if any; and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The United States Court of Appeals for Veterans Claims (Court) has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Voerth v. West, 13 Vet. App. 117, 121 (1999); see also Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The Veteran's service treatment records reflect that he was seen for psychiatric evaluation following a June 1970 suicidal gesture manifested by an overdose of medication.  A January 1971 treatment record states that the Veteran was observed to have run "out of orderly room shouting & removing his clothing" after having been presented with an Article 15 by his commanding officer "for various reasons."  The Veteran was noted to have a "past history of psychiatric illness prior to & during the service."  Treating medical personnel observed that the Veteran was "very confused;" "appears to have intrusion of thoughts which affect his attention span;" and was "somewhat incoherent."  A February 1971 mental hygiene consultation service report and the report of his February 1971 physical examination for service separation state that the Veteran was diagnosed with a character disorder.  

VA psychiatric treatment records dated in July 2007 and September 2007 relate that the Veteran reported being "paranoid since he was in the military."  Diagnoses of paranoid schizophrenia were advanced.  At the May 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he believed that his currently diagnosed paranoid schizophrenia was initially manifested during active service as he had experienced schizophrenic symptoms during that period.  The Veteran's spouse testified that the Veteran received ongoing psychiatric treatment.  The Veteran also reported that he was hospitalized by VA either shortly after discharge from service or late in the 1970s.  The Board also notes that private hospitalization records in the claims folder also show that the Veteran was hospitalized at the Salisbury VAMC in August 1991.  The RO should attempt to obtain these records on remand.  

Clinical documentation reflecting the Veteran's psychiatric treatment after January 4, 2008, is not of record.  The VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has not been afforded a VA psychiatric evaluation which addresses the etiological relationship, if any, between his inservice psychiatric symptoms and his chronic paranoid schizophrenia.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his chronic acquired psychiatric disability that is not already of record, including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010). 

2.  Associate with the claims files all relevant VA medical treatment records not already of record, including those pertaining to his treatment after January 4, 2008.  

Specifically request and associate with the claims folder medical records pertaining to psychiatric treatment of the Veteran from the Salisbury VAMC that date from March 1971 to July 2003, including inpatient records dated in August 1991.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the decision for incorporation into the record.  

4.  After the above steps are complete, schedule the Veteran for a VA psychiatric examination to address the current nature and etiology of his chronic acquired psychiatric disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic acquired psychiatric disorder, including schizophrenia, existed prior to service entrance; had its onset during active service; is etiologically related to his inservice character disorder and/or inservice observations; otherwise originated during active service; or, if found to have pre-existed service entrance, increased in severity beyond its natural progression during active service.  The examiner should consider the Veteran's credible testimony as to his inservice paranoid thoughts and the continuity of his psychiatric symptoms since service separation.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. The examiner is requested to provide a rationale for all stated opinions.  

5.  Then readjudicate the issue of the Veteran's entitlement to service connection for a chronic acquired psychiatric disorder to include paranoid schizophrenia.  If the benefit sought on appeal remains denied, the Veteran and the accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

